Exhibit 99.1Proxy Card REVOCABLE PROXY COMMUNITY CAPITAL CORPORATION PROXY SOLICITED BY THE BOARD OF DIRECTORS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON WEDNESDAY, MAY 26, 2010, AT CAPITALBANK, , GREENWOOD, SOUTH CAROLINA AT 9:00 A.M. LOCAL TIME. The undersigned hereby appoints William G. Stevens and R. Wesley Brewer, or either of them acting in the absence of the other, as attorneys and proxies of the undersigned, with full power of substitution, to vote all of the shares of the common stock of Community Capital Corporation, a South Carolina corporation, held or owned by the undersigned or standing in the name of the undersigned at the 2010 Annual Meeting of Shareholders of Community Capital Corporation and any adjournment thereof, and the undersigned herebyinstructs such attorneys and proxies to vote as follows: 1. Election of Directors: For All Withhold All For All Except Three-year term: Harold Clinkscales ¨ ¨ ¨ Wayne Q. Justesen, Jr. ¨ ¨ ¨ Clinton C. Lemon, Jr. ¨ ¨ ¨ William G. Stevens ¨ ¨ ¨ One-year term: Stephen G. Skiba ¨ ¨ ¨ INSTRUCTION:To withhold authority to vote for any individual nominee, mark “For All Except” and write that nominee’s name in space provided below. 2. The ratification of the appointment of Elliott Davis, For Against Abstain LLC, as our independent registered public accounting firm for the fiscal year ending December 31, 2010. ¨ ¨ ¨ 3.
